Citation Nr: 0201242	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  02-00 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement for the payment of unauthorized 
medical expenses for dental treatment from December 9, 1999 
to April 13, 2000. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1950 to 
May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in September 2000 by 
the Department of Veterans Affairs (VA) Medical Center (MC) 
at Oklahoma City, Oklahoma, which denied payment for private 
dental care rendered from December 9, 1999 to April 13, 2000.  
The veteran entered notice of disagreement with this decision 
in March 2001; the RO issued a statement of the case in 
October 2001; and the veteran entered a substantive appeal, 
which was received in November 2001.  

The veteran has also claimed entitlement to reimbursement for 
medical expenses incurred during a period of hospitalization 
in March 1999.  It is not clear that this issue has been 
adjudicated.  Therefore, it is referred to the originating 
agency for action deemed appropriate.


FINDINGS OF FACT

1.  All evidence necessary to decide the veteran's claim on 
appeal is of record. 

2.  Unauthorized medical expenses were incurred from private 
dental treatment accorded the veteran from December 9, 1999 
to April 13, 2000.

3.  The veteran did not get pre-approval or prior 
authorization from VA for private dental treatment from 
December 9, 1999 to April 13, 2000.  

4.  The veteran did not notify VA of dental treatment within 
15 days of initiation of dental treatment on December 9, 1999 
or within 15 days of receipt of any dental treatment during 
the period from December 9, 1999 to April 13, 2000. 

5.  The evidence does not show that the private dental 
treatment received by the veteran from December 9, 1999 to 
April 13, 2000 was due to a medical emergency of such nature 
that delay would have been hazardous to life or health. 


CONCLUSION OF LAW

The veteran is not entitled to reimbursement by VA of private 
dental expenses incurred from December 9, 1999 to April 13, 
2000.  38 U.S.C.A. §§ 1703, 1712, 1728 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 17.120, 17.161 
(2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. 
§ 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  In the decision and 
statement of the case, the veteran was advised of what must 
be demonstrated to establish payment for unauthorized dental 
expenses.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
which might be relevant to the appellant's claim, and the 
appellant has not identified any additional treatment records 
or other evidence which has not been obtained.  Accordingly, 
no further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

The veteran contends that private dental expenses (dental 
bills and his copayment on insurance) that he incurred from 
December 9, 1999 to April 13, 2000 should be reimbursed by VA 
because VA was slow in delivering promised dental treatment, 
the delay in dental treatment which might have impacted his 
health.  He wrote that he decided that such dental treatment 
beginning in December 1999 was necessary because he thought 
he was in danger of another infection like the one which 
occurred in March 1999. 

Legislation providing for medical treatment benefits to 
veterans, to include dental treatment, contemplates that 
government facilities, which are especially maintained for 
that purpose at considerable expense, shall be used to the 
fullest extent possible.  See 38 U.S.C.A. § 1703.  Generally 
speaking, no reimbursement or payment of services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to available 
Government facilities.  38 C.F.R. § 17.120.  There are, 
however, regulatory criteria that permit VA to assume 
financial responsibility for medical expenses incurred by 
veterans at private facilities under certain circumstances.  
Private dental treatment expenses may, subject to other 
requirements, be paid or reimbursed if prior authorization 
for the private dental treatment in question is obtained from 
VA.  38 C.F.R. § 17.161.  

In this case, the veteran's eligibility for outpatient dental 
treatment is not in question.  By virtue of the veteran's 
award of a total disability rating by reason of individual 
unemployability, he was eligible for outpatient dental 
treatment.  38 U.S.C.A. § 1712(a)(1)(G) (West 1991); 38 
C.F.R. §§ 17.93, 17.161(h) (2001).  

In the instant case, however, the facts do not show, nor does 
the veteran contend, that prior authorizations to undergo 
dental treatment at a non-VA facility were obtained.  The 
veteran wrote that he had received dental treatment from VA 
in March 1999 and two or three weeks later, and that he was 
to be scheduled later by VA for a dental examination and 
teeth repairs.  He contends that he waited nine months for VA 
to call him to schedule the examination and dental work, grew 
anxious over general concerns about his health, and sought 
private dental treatment in December 1999 without hearing 
from VA (even about scheduling dental treatment).  Moreover, 
the veteran did not submit to VA notification of dental 
treatment (from December 1999 to April 2000) until August 4, 
2000, which was more than 15 days after dental care was 
started (December 9, 1999), and was more than 15 days after 
even the latest dental treatment was received (April 13, 
2000).  As notification of treatment was not received at the 
VA fee jurisdictional facility not later than 15 days after 
the alleged emergency treatment was initiated, payment may 
not be provided on this basis.  VA Manual M-4, Chapter 3, 
Paragraph 3.25.  Thus, as there was no evidence of prior 
authorization for dental treatment, the decision herein is 
based upon the regulations governing reimbursement of 
unauthorized expenses for dental treatment.  

The pertinent provisions of the applicable statute and 
regulation provide that reimbursement of the expenses of 
medical services not previously authorized may be paid on the 
basis of a claim timely filed, under the following 
circumstances: for any disability of a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability; and there was a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and VA or other federal facilities were 
not feasibly available, so that an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.  To establish entitlement to payment or 
reimbursement of the cost of unauthorized medical services, 
all of the three criteria under 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 must be satisfied.  See also Malone v. Gober, 
10 Vet. App. 539, 542 (emphasis added), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. 
App. 66 (1993).

The criteria for reimbursement or payment of the expenses at 
issue - that the care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health - have not been met.  The 
United States Court of Appeals for Veterans Claims (Court) 
has defined an emergency as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(quoting WEBSTER'S NEW WORLD DICTIONARY 444 (3d ed. 1988)).  
In this case, the evidence reflects that the veteran grew 
impatient with the wait for VA to call him to schedule dental 
treatment and perhaps was unsuccessful in his attempt to 
schedule VA dental treatment.  A September 1999 letter from 
the veteran reflects an attempt to contact VA to schedule 
dental work.  Although the veteran, in some submissions, 
asserts that he subjectively believed that he needed the 
dental treatment to generally preserve his health or save 
certain teeth (removal of the "health endangering teeth"), 
he does not assert the occurrence of an actual medical 
emergency.  The reference to a medical emergency in March 
1999 occurred before the relevant time period of this claim 
(December 9, 1999 to April 13, 2000) and is unrelated to the 
claim at hand. 

Even assuming, arguendo, that the veteran had asserted that 
there was an actual medical emergency on December 9, 1999 or 
at any time during dental treatment through April 13, 2000, 
while the veteran is competent to report and describe to a 
medical professional symptoms he experiences at any time, it 
is the province of health care professionals to enter 
conclusions which require medical opinions.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The medical evidence of record 
does not demonstrate that the veteran's dental treatment was 
so emergent at any relevant time that delay would have been 
hazardous to life or health.  For example, in a July 2000 
letter, Juan Lopez, D.D.S., wrote that the veteran presented 
on December 9, 1999 for "necessary care," but neither this 
letter nor the dental treatment records indicate that such 
care was of an emergent nature.  The dental treatment records 
reflect that the private dental treatment was provided over a 
course of four months, further indication that, although the 
treatment may have been necessary, it was not in the nature 
of an emergency.  Based on this evidence, the Board finds 
that there was no evidence of a medical emergency or that 
delay in dental treatment would have been hazardous to life 
or health during the period from December 9, 1999 to April 
13, 2000.  

As the evidence does not show that the dental treatment was 
for a medical emergency, the Board must find that the 
appellant has not met the legal criteria necessary for 
payment or reimbursement of unauthorized medical (dental) 
expenses.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  As this 
threshold requirement is not met, the claim lacks legal merit 
and must be denied as a matter of law.   The Court has held 
that, in a case where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  For these reasons, the Board 
finds that the requirements for reimbursement of unauthorized 
medical expenses for dental treatment from December 9, 1999 
to April 13, 2000 are not met.  38 U.S.C.A. §§ 1703, 1712, 
1728; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 17.120, 17.161; 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

The Board notes that in January 2002, copies of letters sent 
to the veteran by VA were submitted by the veteran.  These 
February and March 1953 letters are to the effect that his 
claim for dental treatment would be adjudicated and that 
treatment would be authorized for those teeth found to be 
service connected and that due to reduced appropriations, 
sufficient funds were not currently available for dental 
treatment.  The veteran has indicated that some time 
thereafter in 1953 VA did finally authorize fee basis dental 
treatment for him.  This recently submitted information does 
not change the decision herein on the matter of entitlement 
to reimbursement for the payment of unauthorized medical 
expenses in connection with dental treatment in 1999 and 
2000.  As explained above, the specific requirements for 
reimbursement of unauthorized medical expenses must be met.  
The fact that VA may or may not have provided dental care for 
the veteran in the past has no bearing on the resolution of 
the issue currently on appeal.


ORDER

Reimbursement for the payment for unauthorized medical 
expenses for dental treatment from December 9, 1999 to April 
13, 2000 is denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

